PER CURIAM.
The appellant filed its bill in equity in the court below praying for the cancellation and rescission of two policies of life insurance issued by it in favor of the appellees, Julius Halpern, the insured, and Lillian Hal-pern and Fidelity Tr-ust Company, as trustees under a certain trust agreement, upon the ground that the said Julius Halpern, in Ijiis application, had made certain false and fraudulent answer's to questions propounded to him by the appellant’s medical examiner relating to Hal pern’s health and to his examination by physicians. We have carefully examined the testimony and the briefs of counsel, and the opinion and decree of the learned District Judge [57 F.(2d) 200].
The findings of fact are fully supported by the evidence produced in the court below, and, since we find no error in the conclusions of law, the decree dismissing the bill of complaint is affirmed, with costs.